department of the treasury internal_revenue_service washington d c tax exempt and government entities givision date o contact person uniform issue list identification_number telephone number t eo b2 employer_identification_number legend dear sir or madam we have considered your ruling_request dated date in which you requested approval of a proposed set-aside of your income under the suitability test of sec_4942 of the internal_revenue_code the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations the regulations you b are recognized as exempt from federal_income_tax as a charitable_organization under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you wish to set_aside a grant totaling dollar_figure to c c is exempt from federal_income_tax under sec_501 and is classified as a public charity under sec_509 no additions to the set-aside are planned the purpose of the grant is to restore and renovate an historic site known as d which is operated and maintained by c c has proposed to renovate and restore d the restoration project to the conditions that existed in the cost of the restoration project is estimated at dollar_figure your grant is subject_to an agreement with c under the agreement you shall make a grant of dollar_figure to c to partially fund the costs of the restoration project the restoration grant you shall disburse the funds to c in installments not more frequently than monthly upon receipt from c of a payment request itemizing the amounts required to be paid to architects engineers material suppliers contractors or others for costs incurred for the work for which your gift is restricted your obligation to make the gift to c is subject_to the following conditions precedent a on or before date c shall provide you with satisfactory evidence that e has arranged engineering and supervisory services for the restoration project b on or before date you shall have received satisfactory assurances that c has received additional contributions or committed its own funds to support the restoration project in an amount not fess than dollar_figure c on or before date i you shall have received and approved in writing the drawings plans and specifications of the restoration project and ii you shall be satisfied that c has sufficient funding to complete the restoration project d prior to the disbursement of any portion of the restoration grant you shall have approved in writing the contractors vendors and finally awarded contracts for the restoration project e at the time of disbursement of the restoration grant c shall not be in default in the performance of any of its obligations under the agreement should any of the conditions not be satisfied and should you be unwilling to waive the same then your obligation to make the restoration grant may be terminated you state that the set-aside was made as of date and that the amounts set_aside must and will actually be paid for the restoration project within a period of time that ends not more than months from the date of the set-aside your agreement with c requires that payments of the restoration grant be requested on or before date which is less than months from the date of the set-aside you state that your grant to c as part of a matching-grant program is intended to stimulate grants to c from the community at large furthermore because of the extended period of time required to perform repairs and renovations a set-aside grant payable over the renovation period as costs are incurred is the most appropriate means to accomplish the renovation and ensure that the grant is utilized to pay for the intended renovations in addition because of your concern with the preservation and architectural features of d you believe it is crucial that you retain a degree of control_over the architectural plans and construction process by making the disbursement of the funds over the period dependent upon approval of architectural design and construction progress you believe you can best meet the goal of preserving d sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year sec_4942 of the code provides that for purposes of sec_4942 the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for each taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount s sec_4942 of the code defines the term qualifying_distribution in general as any amount_paid to accomplish one or more purposes described in sec_170 or to acquire an asset used directly in carrying out one or more purposes described in sec_170 b sec_4942 of the code provides that an amount of income that is set_aside for a specific project which comes within one or more purposes described in sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it has been set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by a set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even though the exact location and architectural plans have not been finalized revrul_77_7 1977_1_cb_354 holds that the term specific project includes a building project to be undertaken by a public charity unrelated to the foundation making the set_aside sec_53_4942_a_-3 of the regulations provides that if an amount is set_aside under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the private_foundation must apply for the commissioner's approval of the set- set eet aes neem inanmaneaterieaaessmntarae see ammmmtaamengimeinoi --raerereenaemmemammamanmmamrsmiuinnsncee ove et aside before the end of the taxable_year in which the amount is set_aside you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your set-aside of dollar_figure as a matching-grant will be for specific projects within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations you represent that the amount set_aside for this specific project will be paid out for this project within months from the time it is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code because under the matching-grant provision of sec_53_4942_a_-3 of the regulations this set-aside will allow continuous funding of your matching grant to c as allowed by that regulation thus your specific project of providing a matching-grant to c meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations accordingly we rule that up to dollar_figure of your income to be set_aside for the matching- grant to c will be treated as a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in your tax_year when such amount is set_aside for your information sec_53_4942_a_-3 of the regulations provides that any set- aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy with your annual return form_990-pf this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
